DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Courtin (10,870479).
Courtin discloses flying body capable of traveling along at least a first direction (see annotated Fig. 3b below), comprising an airframe part and an auxiliary part 100, wherein the airframe part having a body part and a lift generating part, and wherein the body part has a right part and a left part extending along the first direction and a connecting part whereby the ends of the right part and the left part are connected in a second direction opposing to the first direction, and thus a surrounded space which is surrounded by the left part, the right part, and the connecting part is created when seen from a third direction perpendicular to the first direction.
Regarding claim 2, the body part has a substantially U-shape (Fig. 3b below)
[AltContent: textbox (Auxiliary part)][AltContent: arrow][AltContent: textbox (Surrounded space)][AltContent: arrow][AltContent: textbox (Left part)][AltContent: textbox (Right part)][AltContent: arrow][AltContent: textbox (Lift generating part)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Second direction)][AltContent: textbox (First direction)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    754
    602
    media_image1.png
    Greyscale


	Annotation of Fig. 3b of Courtin.


Claims 1-3 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baek et al. (2017/0283050).
Baek discloses flying body capable of traveling along at least a first direction (see annotated Fig. 1 below), comprising an airframe part 101a and an auxiliary part 101d and 103, wherein the airframe part having a body part and a lift generating part 104, and wherein the body part has a right part and a left part extending along the first direction and a connecting part whereby the ends of the right part and the left part are connected in a second direction opposing to the first direction, and thus a surrounded space which is surrounded by the left part, the right part, and the connecting part is created when seen from a third direction perpendicular to the first direction.
[AltContent: textbox (First direction)][AltContent: arrow][AltContent: textbox (Left part)][AltContent: textbox (Right part)][AltContent: textbox (Surrounded space)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    708
    458
    media_image2.png
    Greyscale

	Annotation of Fig. 1 of Baek et al.


Regarding claim 2, the body part has a substantially channel shape when viewed from the third direction (Fig. 1 above).
Regarding claims 3 and 6, the auxiliary part is mounted to an attachment side surface of the surrounded space side on each of the right part and the left part of the body part (Figs. 1, 2).

Allowable Subject Matter
Claims 4-5 and 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Prior Art
The prior art made of record but not relied upon is considered pertinent to applicant's disclosure and consists of 3 patent application publications.
Shaw (2009/0008499), Goldstein (2016/0176520) and Claridge et al. (2016/0376004).

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Ninh Nguyen whose telephone number is (571) 272-4823. The examiner can be normally reached on Monday-Friday from 9:00 A.M. to 5:00 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Woody Lee, Jr., can be reached at (571) 272-1051. The fax number for this group is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, please go to http://pair-direct.uspto.gov or contact the Electronic Business center (EBC) at 866-217-9197 (toll-free).




/Ninh H. Nguyen/
Primary Examiner, Art Unit 3745